Exhibit 10.2

CONSULTING AGREEMENT, dated as of September 4, 2007, (this “Agreement”) by and
between ELITE PHARMACEUTICALS, INC., a Delaware corporation with its principal
place of business located at 165 Ludlow Avenue, Northvale, NJ 07467 (the
“Company”), on the one hand, and Bridge Ventures, Inc., a Florida corporation,
with offices located at 1241 Gulf of Mexico Drive, Sarasota, Florida 34228
(“Bridge”), and Saggi Capital Inc., a Florida corporation, with offices located
at 500 West Highway 316, Citra, Florida 32113 (“Saggi”, together with Bridge,
the “Consultants”), on the other hand.

     WHEREAS, the Consultants have relationships with various financial
institutions and organizations, as well as with venture capital sources,
companies, and/or individuals that seek to invest in emerging growth companies,
including those in the pharmaceutical sector, and have developed certain
expertise in advising public companies in connection with investor relations
matters; and

     WHEREAS, the Company desires to obtain the services and advice of the
Consultants and the Consultants desires to render such services and advice to
the Company.

     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
parties agree as follows:

1. SERVICES

      The Consultants agree to perform such consulting and advisory services as
may be requested by the Chief Executive Officer of the Company or his designee
and as the Company and the Consultants shall agree from time to time, including
without limitation, the introduction of potential contacts and investors, the
attraction of investment capital and providing investor relations services and
to generate investor interest in the Company. The Consultants shall render such
services either in person (at the Company’s facilities or at such other location
as is reasonably acceptable to the Company and the Consultants) or by telephone,
as the Company may reasonably request. The parties hereto agree that Harris
Freedman (“Freedman”) and Sharon Will (“Will”, and together with Freedman, the
“Consultant Representatives”) shall deliver all of the services on behalf of the
Consultants hereunder.

2. TERM

      The term of this Agreement shall commence on the date hereof and continue
for a period of one hundred eighty (180) days from the date hereof (the “Term”),
subject to earlier termination by the Company under Section 4(e) hereof.

 

--------------------------------------------------------------------------------



3. COMPENSATION

      3.1. Cash Compensation

               During the Term, the Company will pay the Consultants,
collectively, consulting fees in the amount of Ten Thousand Dollars (US$10,000)
per calendar month (“Monthly Consulting Fee”) and shall reimburse the reasonable
out of pocket expenses approved by the Company and necessarily incurred by the
Consultants in connection with the performance of its services hereunder. The
Consultants will invoice the Company for consulting fees and expenses on a
monthly basis, in a form reasonably satisfactory to the Company, and the Company
agrees to pay such invoices on a monthly basis after receipt thereof. Consulting
fees for any partial period shall be prorated. The Monthly Consulting Fee shall
be payable by the Company to Bridge and Bridge shall forward to Saggi the
agreed-upon portion of the Monthly Consulting Fee payable to Saggi under this
Agreement, as may be agreed to by Bridge and Saggi from time to time.

      3.2. Equity Compensation

               Upon the execution of this Agreement, the Company shall grant to
the Consultants five-year warrants (the “Warrants”) to purchase, in the
aggregate, up to one hundred fifty thousand (150,000) shares (the “Warrant
Shares”) of Common Stock, par value $0.01 per share, of the Company (the “Common
Stock”). The Warrants shall be in substantially the form attached hereto as
Exhibit A and shall be issued to the Consultants in the amount set forth below:

Warrant Holder   Warrant Shares Bridge Ventures, Inc.   75,000 Saggi Capital
Inc.   75,000


4. PROPRIETARY INFORMATION

               (a) The Consultants and the Consultant Representatives agree that
all information, whether or not in writing, of a private, secret or confidential
nature concerning the Company’s products, business, business relationships or
financial affairs (collectively, “Proprietary Information”) is and shall be the
exclusive property of the Company. By way of illustration, but not limitation,
Proprietary Information may include inventions, products, processes, methods,
techniques, formulas, compositions, compounds, projects, developments, plans,
research data, clinical data, financial data, personnel data, computer programs,
customer and supplier lists and contacts at or knowledge of customers or
prospective customers of the Company. The Consultants and the Consultant
Representatives will not disclose any Proprietary Information to any person or
entity other than employees of the Company or use the same for any purposes
(other than in the performance of its duties as a consultant of the Company)
without written approval by an officer of the Company, either during or after
the Term.

2

--------------------------------------------------------------------------------



               (b) The Consultants and the Consultant Representatives agree that
all files, letters, memoranda, reports, records, data, sketches, drawings,
laboratory notebooks, program listings or other written, photographic or other
tangible material containing Proprietary Information, whether created by the
Consultants, the Consultant Representatives or others, which shall come into its
custody or possession, shall be and are the exclusive property of the Company to
be used by the Consultants and the Consultant Representatives only in the
performance of its duties for the Company.

               (c) The Consultants’ and the Consultant Representatives’
obligations under this Section 4 shall not apply to any information that (i) is
generally known to the public at the time of disclosure or becomes generally
known without the Consultants or the Consultant Representatives violating this
Agreement, (ii) is in the Consultants’ or the Consultant Representatives’
possession at the time of disclosure without the Consultants or the Consultant
Representatives violating this Agreement, (iii) becomes known to the Consultants
or the Consultant Representatives through disclosure by sources other than the
Company without such sources violating any confidentiality obligations to the
Company, or (iv) is independently developed by the Consultants or the Consultant
Representatives without reference to or reliance upon the Company’s Proprietary
Information.

               (d) Upon termination of this Agreement or at any other time upon
request of the Company, the Consultants and the Consultant Representatives shall
promptly deliver to the Company all records, files, memoranda, notes, designs,
data, reports, price lists, customer lists, drawings, plans, computer programs,
software, software documentation, sketches, laboratory and research notebooks
and other documents (and all copies or reproductions of such materials)
containing or relating to Proprietary Information of the Company. After such
delivery, the Consultants and the Consultant Representatives shall not retain
any such materials or copies thereof.

               (e) The Consultants and the Consultant Representatives
acknowledge that any breach of the provisions of this Section 4 shall result in
serious and irreparable injury to the Company for which the Company cannot be
adequately compensated by monetary damages alone. The Consultants and the
Consultant Representatives agree, therefore, that, in addition to any other
remedy it may have, the Company shall be entitled to enforce the specific
performance of this Agreement by the Consultants and the Consultant
Representatives and to seek both temporary and permanent injunctive relief (to
the extent permitted by law). The Company may terminate this Agreement,
effective immediately upon the giving of written notice, if the Consultants or
the Consultant Representatives breaches or threatens to breach any provision of
this Section 4.

3

--------------------------------------------------------------------------------



5. REPRESENTATIONS AND WARRANTIES

      5.1. Representations and Warranties of the Company.

     The Company hereby represents and warrants as of the date hereof to the
Consultants as follows:

               (a) The Company is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution, delivery and performance by such
Consultant of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Consultant. This Agreement constitutes the valid and legally binding obligation
of such Consultant, enforceable against it in accordance with its terms.

      5.2. Representations and Warranties of the Consultants.

     Each Consultant and each Consultant Representative hereby represents and
warrants as of the date hereof to the Company as follows:

               (a) Such Consultant, if an entity, is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. Such Consultant, if an
individual, has legal capacity and authority to enter into and consummate the
transactions contemplated by this Agreement and otherwise to carry out its, his
or her obligations hereunder. The execution, delivery and performance by such
Consultant of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Consultant. This Agreement constitutes the valid and legally binding obligation
of such Consultant and such Consultant Representative, enforceable against it in
accordance with its terms.

               (b) Such Consultant understands that the Warrants and the Warrant
Shares (collectively, the “Securities”) are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities law
and is acquiring the Securities as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law. Such Consultant is acquiring the
Securities hereunder in the ordinary course of its business.

4

--------------------------------------------------------------------------------



               (c) At the time such Consultant was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Consultant is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.

               (d) Such Consultant, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Consultant is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. Such Consultant has been given the opportunity
to ask questions of, and receive answers from, the Company concerning the terms
and conditions of the offer of the Securities and other matters pertaining to
such investment.

               (e) To the Consultant’s knowledge, such Consultant is not
acquiring the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

6. INDEPENDENT CONTRACTOR STATUS

      The Consultants shall perform all of their services under this Agreement
as an “independent contractor” and not as an employee or agent of the Company.
Neither the Consultants nor the Consultant Representatives are authorized to
assume or create any obligation or responsibility, express or implied, on behalf
of, or in the name of, the Company or to bind the Company in any manner. Neither
the Consultants nor the Consultant Representatives shall be entitled to any
benefits, insurance coverage or privileges, including, without limitation,
social security, unemployment, medical or pension benefits, made available to
the employees of the Company.

7. PIGGY-BACK REGISTRATION RIGHTS; RESTRICTIVE LEGEND

               (a) The Company shall notify the Consultants in writing at least
ten (10) days prior to the filing of any registration statement under the
Securities Act for purposes of a public offering of securities of the Company
(excluding any registration statement(s) relating to the shares of common stock
underlying the Series C Preferred Stock and related warrants issued by the
Company July 17, 2007, and any registration statement relating to any employee
benefit plan or with respect to any corporate reorganization or other
transaction under Rule 145 of the Securities Act) and will afford the
Consultants an opportunity to include in such registration statement all or part
of the

5

--------------------------------------------------------------------------------



shares of Common Stock issuable upon the due and proper exercise of the Warrants
by the Consultants the “Registrable Securities”). If the Consultants desire to
include in any such registration statement all or any part of the Registrable
Securities held by them, the Consultants shall, within five (5) days after the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state the intended method of disposition of the Registrable
Securities by the Consultants. If a Consultant decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, such Consultant shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

               (b) If the registration statement under which the Company gives
notice under this Section 7 is for an underwritten offering, the Company shall
so advise the Consultants. In such event, the right of any such Consultant to be
included in a registration pursuant to this Section 7 shall be conditioned upon
such Consultant’s participation in such underwriting and the inclusion of such
Consultant’s Registrable Securities in the underwriting to the extent provided
herein. All Consultants proposing to distribute their Registrable Securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company. Notwithstanding any other provision of the
Agreement, if the underwriter determines in good faith that marketing factors
require a limitation of the number of shares to be underwritten, the number of
shares that may be included in the underwriting shall be allocated, first, to
the Company; second, to the holders of equity securities that initiated the
filing of such registration statement, if any; third, to the Consultant and any
shareholders with rights that are pari passu to the rights of the Consultants on
a pro rata basis based on the total number of Registrable Securities held by the
Consultants and Common Stock held by such shareholders; and fourth, to any other
shareholder of the Company (other than a Consultant) on a pro rata basis. If any
Consultant disapproves of the terms of any such underwriting, such Consultant
may elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.

               (c) The Company shall have the right to terminate or withdraw any
registration initiated by it prior to the effectiveness of such registration
whether or not any Holder has elected to include securities in such
registration. The Consultants’ registration rights pursuant to this Section 7
shall expire if, and for so long as, all Registrable Securities held by and
issuable to such Consultant may be sold under Rule 144, or any other successor
exemption under the Securities Act.

               (d) Each certificate representing Registrable Securities shall
(unless otherwise permitted by the provisions of the Agreement) be stamped or
otherwise imprinted with legends substantially similar to the following (in
addition to any legend required under applicable state securities laws):



> THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933,



6

--------------------------------------------------------------------------------





> AS AMENDED (THE “ACT”) AND ARE BEING ISSUED PURSUANT TO EXEMPTIONS THERETO.
> THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED,
> PLEDGED OR HYPOTHECATED UNLESS AND UNTIL EITHER (A) THEY ARE REGISTERED UNDER
> THE ACT OR (B) AN EXEMPTION FROM REGISTRATION IS AVAILABLE AND, IF REQUESTED,
> THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY
> AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED AND THAT THE TRANSFER
> WILL NOT VIOLATE THE ACT OR ANY OTHER FEDERAL OR STATE SECURITIES LAWS.

8. NOTICES

     All notices required or permitted under this Agreement shall be in writing
and shall be mailed, delivered, or faxed and confirmed in writing, addressed to
the other party at the address shown above, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 8, and any such notices and other communications shall take effect at
the time of receipt thereof.

9. ENTIRE AGREEMENT; AMENDMENT

     This Agreement constitutes the entire agreement between the parties and
supersede all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement. This Agreement may be amended
only by a written instrument executed by the Company and the Consultants.

10. GOVERNING LAW

     This Agreement shall be construed, interpreted and enforced in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws.

11. SUCCESSORS AND ASSIGNS

     This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns, including any
corporation with which, or into which, the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
the Consultants are personal and shall not be assigned by it without the
Company’s express written consent.

12. NO CONFLICTS

     Each Consultant represents and warrants to the Company that he or it is
free to be engaged by the Company upon the terms contained in this Agreement and
that there are no consulting agreements, employment contracts, restrictive
covenants or other agreements or fiduciary obligations preventing or interfering
with in any manner whatsoever the full performance of such Consultant’s duties
hereunder.

7

--------------------------------------------------------------------------------



13. LEGAL COMPLIANCE

     The Consultants will comply with all applicable governmental laws,
ordinances, rules and regulations applicable to the performance of the services
hereunder.

14. NON-SOLICITATION

     The Consultants and the Consultant Representatives agree that during the
term of this Agreement and for a period of one year thereafter, they will not,
in any manner, directly or indirectly hire or engage any employee or consultant
of the Company, its parent, its subsidiaries or affiliates or assist any person,
firm or corporation in doing so.

15. SECURITIES LAWS

     The Consultants and the Consultant Representatives acknowledge that they
are aware (and that its employees have been advised) that the United States
securities laws (“Securities Laws”) prohibit the Consultants, their respective
employees, the Consultant Representatives and any person or entity who has
received material non-public information about the Company, its parent,
subsidiaries or affiliates, from purchasing or selling securities of Elite
Pharmaceuticals, Inc. or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities in reliance on such information. The
Consultants and the Consultant Representatives shall not do or perform any act
in violation of any Securities Laws or other applicable securities law.

16. NO GRANTING OF LICENSE

     Nothing herein contained is intended or shall be interpreted as (a)
granting or creating any right or license in or to any Consultant with respect
to any patent rights, copyrights, trademarks, trade secretes, or other
intellectual property or proprietary rights owned or controlled by the Company,
or (b) waiving or relinquishing any rights of enforcement that the Company may
have with respect to patent, copyright, trademark, trade secrets, or other
intellectual or other proprietary infringement or misappropriation.

17. WAIVER; AUTHORITY; SEVERABILITY

     A waiver by a party hereto of a breach of any term, covenant or condition
of this Agreement by the other party hereto shall not operate or be construed as
a waiver of any other or subsequent breach by such party of the same or any
other term, covenant or condition hereof. In the event that any of the
provisions of this Agreement, or any portion thereof, shall be held to be
invalid or unenforceable, the validity and enforceability of the remaining
provisions hereof shall not be affected or impaired but shall remain in full
force and effect.

8

--------------------------------------------------------------------------------



18. ATTORNEYS’ FEES

     In the event that any suit or action is instituted to enforce any provision
in this Agreement, the prevailing party in such dispute shall be entitled to
recover from the losing party all fees, costs and expenses of enforcing any
right of such prevailing party under or with respect to this Agreement,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year set forth above.

  ELITE PHARMACEUTICALS, INC.       By: /s/ Bernard Berk  
Name: Bernard Berk
                     Title: CEO           BRIDGE VENTURES, INC.       By: /s/
Harris Freedman            Name: Harris Freedman            Title:          
SAGGI CAPITAL INC.       By: /s/ Sharon Will            Name: Sharon Will      
     Title:           /s/ Harris Freedman   HARRIS FREEDMAN           /s/ Sharon
Will   SHARON WILL


 

10

--------------------------------------------------------------------------------